REASONS FOR ALLOWANCE
Claims 1-3 and 5-28 allowed.
The following is a statement of reasons for the indication of allowable subject matter: The previously indicated allowable Claim 4 was incorporated into independent claim 1 as discussed in Applicant’s Remarks  The specific limitations of “wherein the first and the second output shaft are disposed on opposing sides with respect to the longitudinal axis of the motor at identical spacing with respect to the longitudinal axis of the motor” is not anticipated or made obvious by the prior art of record in the examiner’s opinion as stated in the previous office action. This feature, as shown in Figure 1, of having output shafts (32, 33) spaced equally from the longitudinal axis (C-C) of the motor (2) is not present in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611